Citation Nr: 1817222	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-19 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to October 1971.

He appealed to the Board of Veterans' Appeals (Board/BVA) from July 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The June 2011 decision, in relevant part, granted his claim of entitlement to service connection for headaches and rated them initially as 
0-percent disabling, so noncompensable, retroactively effective from August 9, 1972.  The June 2012 decision confirmed and continued that initial 0 percent rating for his headaches until increasing the rating for them to 30 percent as of October 17, 2011.  That amounted to a "staging" of the rating for this service-connected disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating VA is to assign different ratings in this circumstance to compensate the Veteran for times when his disability deserved different ratings).

In February 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in support of his claim for an initial compensable rating for his headaches for the initial period from August 9, 1972 to October 16, 2011.  A transcript of the hearing has been associated with his claim file, so is part of the record on appeal.

In a subsequent March 2015 decision, the Board granted a compensable rating of 30 percent, though no higher, for the Veteran's headaches for the initial period from August 9, 1972 to October 16, 2011.  He appealed the Board's decision concerning this claim to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In an August 2015 Order, the Court granted a Joint Motion for Partial Remand (JMPR), vacating the portion of the Board's decision that had not granted a rating higher than 30 percent for the headaches for this initial period at issue and remanding this claim back to the Board for further development and readjudication in compliance with directives specified.


In June 2016 the case returned to the Board, at which time the Board denied an initial rating higher than 30 percent for the headaches from August 9, 1972 to October 16, 2011.  The Board also found that the derivative issue of entitlement to a TDIU had been reasonably raised by the record, but then remanded this derivative claim to the Agency of Original Jurisdiction (AOJ) for further development, rather than immediately deciding it.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

Subsequent to the Board's June 2016 decision, the Veteran again appealed to the Court.  In an April 2017 Order, the Court granted another JMPR, this time vacating the portion of the Board's decision that had denied the Veteran's claim for an initial disability rating exceeding 30 percent for the headaches from August 9, 1972 to October 16, 2011.  (Because the derivative TDIU claim instead had been remanded by the Board, rather than denied, the Court did not have jurisdiction over this other claim.)  In November 2017, the Board again took up the case, this time granting the Veteran a higher initial rating of 50 percent for the service-connected headaches from August 9, 1972 to October 16, 2011, subject to the statutes and regulations governing the payment of retroactive VA compensation.

Meanwhile, also in November 2017, the AOJ issued a rating decision that, in part, denied this additional claim of entitlement to a TDIU.  So this derivative claim is again before the Board, although, regrettably, it again must be REMANDED to the AOJ.


REMAND

The evidence of record suggests the Veteran may have been unemployable due to his service-connected disabilities at some point during the period on appeal.  Social Security Administration (SSA) earnings records show he had no taxed Social Security earnings in 2007.  A February 2016 employability evaluation, written by a vocational consultant, opines that it is at least as likely as not that the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation, and that this unemployability has been maintained since the year 2007, the date he ceased to engage in any form of substantial gainful employment activities because of his service-connected disabilities. 

Presently, the Veteran is service connected for the following disabilities, at the following rates:  major depressive disorder with disruptive mood dysregulation disorder and anxiety disorder associated with headaches at 100 percent, effective January 31, 2013; headaches at 50 percent from October 23, 1971; and history of perirectal abscess with internal hemorrhoid at a noncompensable rating, effective March 25, 2011.  Therefore, for the period prior to January 31, 2013, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), which means that a TDIU, if warranted, instead would have to be awarded on an extra-schedular basis under the alternative special provisions of § 4.16(b).

The Board cannot consider entitlement to a TDIU on an extra-schedular basis in the first instance, instead has to refer the claim to the Director of the Compensation Service or appropriate designee for this special consideration initially.  Bowling v. Principi, 15 Vet. App. 1 (2001).  See also Barringer v. Peake, 22 Vet. App. 242 (2008).  This does not, however, preclude the Board from determining whether this special consideration is warranted. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  So, at bare minimum, this derivative TDIU claim has to be remanded for this reason.

Additionally, however, effectively since January 31, 2013, the Veteran has had a 100 percent rating for his service-connected psychiatric disability.  In June 1999, VA's Office of General Counsel (OGC) issued VAOPGCPREC 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

But in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  See Bradley, 22 Vet. App. at 280 (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C. § 1114 (s).  

Therefore, in the present case, a situation may arise, if the Veteran were to be awarded a TDIU on remand, in which he may also qualify for SMC.  Because these issues are inextricably intertwined, the Board is additionally remanding the matter for the entire period on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, this derivative TDIU claim is REMANDED for the following action:

Submit this derivative TDIU claim to the Director of the Compensation Service or appropriate designee for consideration of a TDIU on an extra-schedular basis under the special provisions of 38 C.F.R. § 4.16(b), including prior to January 31, 2013, when the Veteran did not have sufficient ratings for his service-connected disabilities to establish entitlement to this benefit alternatively under § 4.16(a) or a 100 percent schedular rating for his service-connected mental disorder.  If this claim remains denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

